Citation Nr: 1625354	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a higher monthly housing allowance under the Post-9/11 GI Bill.

(The issues of entitlement to service connection for a right knee disorder; right shoulder disorder; warts and scar residuals of warts removal, right hand; tinnitus; hypertension; a heart disorder, to include supraventricular arrhythmia; an acquired mental disorder, including generalized anxiety disorder, as due to service-connected psoriasis; and, entitlement to an initial rating higher than 30 percent for psoriasis for the period prior to May 1, 2013, and higher than 10 percent from that date forward, to include the propriety of a reduction from 30 to 10 percent, effective May 1, 2013, are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied the benefit sought on appeal.

The Veteran presented testimony at Board hearings before two different Veterans Law Judges (VLJs) in September 2014 and September 2015.   Both VLJs are signatories to this decision. A VLJ who conducts a hearing on appeal must participate in any decision made on that appeal. If two hearings are held before different VLJs on the same issues, then the matters must be decided by a three-member panel of VLJs. 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015). The Court Of Appeals For Veterans Claims (Court) has held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal. 

At the September 2015 hearing, the presiding VLJ reminded the Veteran of his right to a panel decision after another hearing before a third VLJ, and the Veteran acknowledged that right and waived a third hearing. See Arneson v. Shinseki, 24 Vet. App. 379 (2012).  A January 2016 Board letter reiterated the Veteran's right to third hearing before the third VLJ signing this decision.  The Veteran responded that he did not want a third hearing.

After both hearings, the Veteran submitted additional evidence under waiver of initial Agency of Original Jurisdiction (AOJ) review and consideration. Hence, the Board may consider the evidence. See 38 C.F.R. § 20.1304 (2015).   

In August 2014, the Board remanded the case so that the above noted September 2014 hearing could be scheduled.


FINDING OF FACT

The Veteran was awarded housing allowance (MHA) in the amount of $1,225 per month and $1362 per month based on the ZIP Code area of the main campus location of the University of Northern Illinois (UNI).


CONCLUSION OF LAW

The criteria for additional monthly housing allowance under the Post-9/11 GI Bill, are not met.  38 U.S.C.A. § 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA has been held not to apply to claims that, as in this case, turned on statutory interpretation. Smith v. Gober, 14 Vet. App. 227, 231-2 (2000). Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.). As such, no further action is required pursuant to the VCAA.

The Court has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). At both hearings, the previous presiding VLJ and the undersigned identified the issues before the Board, asked questions of the Veteran that clarified his asserted bases for his claims and ensured that his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Further, as noted in the Introduction, both the previous VLJ and the undersigned held the record of the hearing open for 30 days so the Veteran could obtain additional evidence, which he in fact did.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Background

This case involves the provisions of Chapter 33, Title 38, of the United States Code, which codified the Post-9/11 Veterans Educational Assistance Act of 2008. See Title V of the Supplemental Appropriations Act of 2008, Pub.L. 110-252, which became law on June 30, 2008.  The Appropriations Act amended Part III of Title 38, United States Code to include a new Chapter 33. The law has been referred to as the Post-9/11 GI Bill, the 21st Century G.I. Bill of Rights and the Webb G.I. Bill. The original Post-9/11 GI Bill's provisions went into effect on August 1, 2009; changes to the law have been put into place since that time, but are not pertinent to the matter on appeal in this case.

The Post 9/11 Veterans Educational Assistance Act of 2008 represented a new program of education benefits designed for veterans who served on active duty after September 11, 2001. The provisions of the Act were codified at 38 U.S.C.A. §§ 3301-3324, with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770.

VA regulations provide, generally, that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge. Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend, and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs. 38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

Educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service. Because the Veteran served at least 36 total months, he is entitled to 100 percent of the benefit. 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. §§ 21.9520, 21.9640. 

The provisions of 38 U.S.C.A. § 3313 provides that the housing allowance is determined as follows: 

(B) A monthly stipend in an amount as follows: 
(i) For each month the individual pursues the program of education (other than in case of assistance under this section only, a program of education offered through distance learning), a monthly housing stipend amount equal to the monthly amount of the basic allowance for housing payable under section 403 of title 37 for a member with dependents in pay grade E-5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution at which the individual is enrolled. 
38 U.S.C.A. § 3313(c)(1)(B)(i).

The implementing regulation, 38 C.F.R. § 21.9640, provides, in pertinent part: 

(ii) Except for individuals pursuing a program of education offered entirely through distance learning, a monthly housing allowance. The monthly housing allowance will be equal to the monthly amount of the basic allowance for housing payable under 37 U.S.C.A. § 403 for a member of the military with dependents in pay grade E-5 using the ZIP code area in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located or, if the individual is only pursuing distance learning courses at the primary institution of higher learning, the ZIP code area in which all, or a majority of the institution of higher learning in which the individual is enrolled in one or more resident courses is located. 
38 C.F.R. § 21.9640(b)(1)(C)(ii).

Discussion

A February 2012 RO letter informed the Veteran that he was entitled to receive 100 percent of the Post-9/11 GI Bill education benefits payable. The letter also informed the Veteran that, since he was entitled to benefits at the 100-percent rate, he also was entitled to a monthly housing allowance (MHA) of $1225 and $1,362.

In his February 2012 Notice of Disagreement (NOD), the Veteran asserted that $1362 would be correct if he in fact attended his classes at NIU. He contended that although he was enrolled in a course of study at NIU, he in fact took none of his classes at NIU's main campus, but rather at two satellite campuses.  Hence, the he was entitled to have his housing allowance determined by the Zip Code for the satellite campuses.

In a March 2012 Statement of the Case (SOC), the RO determined that because the Veteran was not enrolled in a distant learning program; hence, his housing allowance was determined by the Zip Code for NIU, as it was the primary school in which the Veteran was enrolled.

Analysis

Neither the statute nor the regulation provides for using the ZIP Code of an off-site or satellite location for purposes of determined the MHA.  Rather, the ZIP Code to be used is that of the area in which all, or a majority, of the primary institution of higher learning is located. In this regard, the Board notes that a review of the publication of the final rule to establish regulations regarding the new Post-9/11 GI Bill in March 2009, did not mention the use of an alternative ZIP Code area for those who attend off-site of satellite campuses, rather than the main campus location, for in-residence learners. See 74 Fed. Reg. 14,654, 14,658 (Mar. 31, 2009).

As the statute and its implementing regulation refer only to the use of the ZIP Code area in which all, or a majority, of the primary institution of higher learning in which the individual is enrolled is located, in order to determine the MHA, the Board finds that the Veteran is not entitled to additional compensation based on the ZIP Code area of the satellite campuses where he attends classes. His allowance was properly determined by the ZIP Code for NIU. See 38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).











						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a higher monthly housing allowance under the Post-9/11 GI Bill, is denied.




______________________________	_______________________________
         Mark D. Hindin				   Jonathan B. Kramer
          Veterans Law Judge,                                    Veterans Law Judge
      Board of Veterans' Appeals                        Board of Veterans' Appeals




_________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


